FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                          July 1, 2013
                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
CARRIE A. WHATLEY,

             Plaintiff-Appellant,

v.                                                         No. 12-1389
                                                 (D.C. No. 1:11-CV-01357-WJM)
CAROLYN W. COLVIN, Acting                                   (D. Colo.)
Commissioner of Social Security, *

             Defendant-Appellee.


                            ORDER AND JUDGMENT **


Before LUCERO, ANDERSON, and BALDOCK, Circuit Judges.


      Carrie A. Whatley appeals a district court order affirming the Commissioner’s

denial of disability insurance benefits. The Commissioner denied benefits after an

administrative law judge (“ALJ”) concluded at step four of the five-step sequential


*
       In accordance with Rule 43(c)(2) of the Federal Rules of Appellate Procedure,
Carolyn W. Colvin is substituted for Michael J. Astrue as the defendant-appellee in
this action.
**
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
evaluation process, see 20 C.F.R. § 404.1520(a)(4); Wall v. Astrue, 561 F.3d 1048,

1052 (10th Cir. 2009) (explaining the five-step process), that Ms. Whatley was not

disabled. The ALJ determined that despite her severe impairments, Ms. Whatley

retained the residual functional capacity (“RFC”) to perform her past relevant work

as a personnel clerk, court clerk, and production coordinator. 1 The Appeals Council

denied review, and the district court affirmed the ALJ’s decision.

      In affirming the ALJ’s denial of benefits, the district court rejected three

specific arguments raised by Ms. Whatley. She first argued that the ALJ failed to

consider whether she satisfied listing 4.05, relating to recurrent arrhythmias, but the

district court concluded this listing was inapplicable because there was no evidence

that she might meet or equal its criteria. On appeal, Ms. Whatley has waived this

claim by failing to address it in her opening brief. See Bronson v. Swensen, 500 F.3d

1099, 1104 (10th Cir. 2007) (“We routinely have declined to consider arguments that

are not raised, or are inadequately presented, in an appellant’s opening brief.”).

      Ms. Whatley also argued to the district court that the ALJ failed to include all

her impairments in the hypothetical questions posed to a vocational expert (“VE”).

The district court rejected this argument, ruling that the questions reflected all the

restrictions borne out by the record. Ms. Whatley has similarly waived this claim on
1
       The ALJ determined that Ms. Whatley was severely impaired by reflex
sympathetic dystrophy (“RSD”) of the lower left extremity, obesity, abdominal pain,
and syncope. Admin. R. at 65. “Syncope” is a loss of consciousness or a faint, while
a “near syncope” is a period of altered consciousness. See 20 C.F.R. Pt. 404,
subpt. P, App. 1 § 4.00(F)(3)(b).


                                          -2-
appeal because she now pursues a different theory. See id.; see also Richison v.

Ernest Grp., Inc., 634 F.3d 1123, 1127-28 (10th Cir. 2011) (holding that legal

theories advanced for the first time on appeal are waived or forfeited).

      At step-four of the sequential evaluation process, an ALJ must engage in a

three-phase analysis. See Doyal v. Barnhart, 331 F.3d 758, 760 (10th Cir. 2003).

Ms. Whatley newly contends that the ALJ erred at each of these three phases, but her

failure to advance that theory in the district court failed to preserve the argument on

appeal. See Chambers v. Barnhart, 389 F.3d 1139, 1142 (10th Cir. 2004) (“The

scope of our review . . . is limited to the issues the claimant properly preserves in the

district court and adequately presents on appeal.” (alteration and internal quotation

marks omitted)). Ms. Whatley’s claim never mentioned the three phases of step four,

nor did she challenge, as she does now, the ALJ’s RFC assessment, the ALJ’s

reliance on the VE’s testimony, or the ALJ’s finding that she could meet the demands

of her past work. We decline to consider these arguments in the first instance. See

Crow v. Shalala, 40 F.3d 323, 324 (10th Cir. 1994) (“Absent compelling reasons, we

do not consider arguments that were not presented to the district court.”).

      Likewise, Ms. Whatley has abandoned her challenge to the hypothetical

questions, which she now only briefly mentions within the context of her new theory

that the ALJ incorrectly assessed her RFC. See Keyes-Zachary v. Astrue, 695 F.3d

1156, 1161 (10th Cir. 2012) (“We will consider and discuss only those . . .

contentions that have been adequately briefed for our review.”).


                                          -3-
      This leaves Ms. Whatley’s third and last claim. She argued that the ALJ failed

to consider Social Security Ruling 03-2p, 2003 WL 22399117 (Oct. 20, 2003) (“SSR

03-2p”), which governs disability applications submitted by RSD claimants like

Ms. Whatley, who typically have conflicting evidence in their medical records. See

id. at *5. When the evidence is inadequate to determine whether a claimant is

disabled, SSR 03-2p instructs ALJs to first get clarification from a claimant’s treating

sources, and, as with any other treating source opinion, accord it controlling weight if

it “is well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in the case

record.” Id. (citing SSR 96-2p, 1996 WL 374188 (July 2, 1996)). On appeal,

Ms. Whatley faults the ALJ for failing to consider SSR 03-2p and for failing to give

controlling weight to her treating doctor’s opinion that she was disabled. The district

court rejected these arguments, and so do we.

       Our review of the ALJ’s decision is limited to ensuring that his factual

findings are supported by substantial evidence and that the correct legal standards

were applied. Keyes-Zachary, 695 F.3d at 1161. Ms. Whatley offers no support for

her argument that the ALJ failed to consider SSR 03-2p. Instead, she simply asserts

that the ALJ ignored the ruling and relied on an opinion of a consultative examiner

rather than her doctor’s opinion that she was disabled. This argument is unavailing.

      Ms. Whatley’s doctor, Rick Hathaway, gave internally inconsistent opinions

from August 2007 through January 2008. The ALJ provided a detailed recitation of


                                         -4-
these varying opinions, discounted those that were inconsistent with the evidence,

and gave significant weight to a January 2008 assessment because it comported with

the evidence and the doctor’s own findings. Every indication is that the ALJ

properly evaluated Dr. Hathaway’s opinion, consistent with SSR 03-2p. In any

event, Ms. Whatley’s reliance on the ruling is misplaced because the record does not

suggest there was insufficient evidence to determine whether or not she was disabled.

To the contrary, the district court correctly observed that the medical record exceeds

one thousand pages. And to the extent that Ms. Whatley asserts the ALJ should have

deferred to Dr. Hathaway’s opinion that she was disabled, Dr. Hathaway’s belief on

that issue is not dispositive because it is a legal conclusion reserved to the

Commissioner. See Castellano v. Sec’y of Health & Human Servs., 26 F.3d 1027,

1029 (10th Cir. 1994).

      For these reasons, the district court’s judgment is affirmed.

                                                 Entered for the Court


                                                 Stephen H. Anderson
                                                 Circuit Judge




                                           -5-